DETAILED ACTION
The Amendment filed 7/11/2022 has been entered. Claims 14-23 remain pending in the application.  

Election/Restrictions
Applicant's election with traverse of 7/11/2022 in the reply is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden.  In the process of reviewing the case the examiner was unable to locate the subject matter of the independent claims, and as such feels that due search for the embodiments was conducted. Therefor the applicants arguments are considered persuasive and the restriction withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to a primary compressor to provide compressed air at a high pressure which is greater than the vapor to liquid transition pressure of CO2 at the coolant temperature; a reactor to receive the compressed air and a carbon based fuel to produce a high temperature exhaust gas comprising carbon dioxide; a heat exchanger operable to remove heat from the high temperature exhaust gas; and a cooler configured to receive the coolant and cool the high pressure exhaust gas to cause a portion of the carbon dioxide in the exhaust to condense into liquid in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
It would be understood by one of ordinary skill from the limitations of the claim in consideration of the temperature range of “less than 31C” and the entropic properties of Carbon Dioxide that the pressure at the outlet of the compressor would need to be below approximately 7MPa in a system that admits condensing CO2 to a liquid to meet these limitations, as 7PMa would be the maximum pressure to meet the requirement of allowing CO2 to liquify at 31C. 
As such the art of record does not effectively disclose the control of the compressor pressure to a range of at least 7MPa or to a pressure with a commiserate coolant temperature in a system with all necessary components. 
US Publication 20080104938 Fig 3 is the closest art of record which shows a compressor 70, reactor 82, heat exchanger 90 and separator 170 (Par 0037 states the IC can be after line 174. In this system it would be inherent that the pressure in 174 would be less than the pressure at the outlet of 70 and would therefore meet the claim limitations, however this system uses a separator to separate C02 and not to liquify it as required, and such modification to liquify would retroactively change the remaining components of the system in an unpredictable way.  As such the present claims are considered novel over the known art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 14-23 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746